Citation Nr: 0024968	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-50 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral trenchfoot.  




REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney-
at-law








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had verified active military service from 
December 1942 to November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision of the RO.  

In a decision dated in December 1997, the Board denied the 
veteran's claims for an increased ratings for the service-
connected bilateral trenchfoot and bilateral hearing loss.  
The veteran then appealed those denials to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court").  

In an unpublished Order dated on November 10, 1998, the Court 
granted a Joint Motion to vacate and remand the issue of an 
increased rating for the service-connected bilateral 
trenchfoot and to dismiss the issue of a compensable rating 
for the service-connected bilateral hearing loss.  

The Board then remanded the matter of an increased rating for 
the service-connected bilateral trenchfoot in June 1999 for 
additional development in accordance with the Court's Order.  

In a March 2000 rating action, the RO then assigned separate 
30 percent ratings for trenchfoot of each lower extremity, 
effective on January 12, 1998.  

The RO also has denied service connection for residuals of 
cold weather injuries of the hand and knees.  As the veteran 
has not appealed the denial of those claims, they are not in 
appellate status.  



FINDING OF FACT

The service-connected bilateral trenchfoot is shown to have 
been manifested by complaints of pain, cold sensitivity, 
onychomycosis of all toenails and osteoarthritis both prior 
to and after January 12, 1998.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for bilateral trenchfoot prior to 
January 12, 1998 and separate disability ratings in excess of 
30 percent for the trenchfoot of each lower extremity on and 
after January 12, 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.104, including Diagnostic Code 7122 (1997) 
and (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability is more severely disabling 
than as rated, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

When an appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to the claim. 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained, and that no further assistance is 
required to comply with 38 U.S.C.A. § 5107(a).  

By rating action in May 1946, service connection was granted 
for bilateral trench foot, rated as 10 percent disabling, 
effective on November 5, 1945.  A careful review of the 
service medical records shows that the veteran was treated 
for trenchfoot during service.  It was reported to have been 
caused by exposure to moisture and cold in Germany in 
December 1944 and January 1945.  The report of an April 1946 
VA examination noted that there were no marked lesions on the 
feet, but indicated moderate swelling and an "incomplete 
recovery" from his inservice trenchfoot.  

In a rating action in November 1956, the rating for bilateral 
trenchfoot was decreased to the noncompensable level, 
effective on January 9, 1957, on the basis of the October 
1956 VA examination that showed no physical signs of 
disability, although complaints by the veteran that his feet 
swelled upon continuous use were noted by the examiner.  

In a May 1976 rating action, the RO assigned an increased 
rating of 30 percent for the service-connected bilateral 
trenchfoot, effective on January 20, 1976, based on an April 
1976 VA examination report noting the complaints by the 
veteran of tingly, tender and easily bruised skin and 
findings compatible with a history of severe thermal injury 
to his feet.  

In July 1995, the veteran submitted his claim for an 
increased rating for the service-connected bilateral 
trenchfoot.  

On VA examination in September 1995, the veteran complained 
of leg pains, mostly in his feet when walking a certain 
distance.  He reported that his feet swelled and that his 
toes became tender, swollen and red on an intermittent basis.  
On examination, the veteran's feet were found to be warm to 
the touch, although no pulses were palpable.  Diminished 
sensation to light touch and diminished vibratory sensation 
were both noted, bilaterally.  There were some mild 
superficial varicosities of the feet and ankles, bilaterally.  
The diagnoses included that of history of trenchfoot.  

On VA examination in October 1997, the veteran reported 
having painful feet, especially in cold weather and indicated 
that his feet would often give out on him when he was 
walking.  On examination, the skin of the feet was normal in 
appearance, and there was no evidence of an ulcer.  The hair 
was preserved on the toes and feet, and this, the examiner 
indicated, showed excellent vascularization.  There was no 
evidence of parethesias of the lower extremities.  The 
diagnoses included that of history of trenchfoot.  The 
examiner indicated that complaints of circulatory problems, 
arthritis, chronic night pain and skin ulcer were not felt to 
be secondary to trenchfoot.  It was noted that there was no 
evidence of fungal infection on either foot.  It was 
indicated that peripheral neuropathy mentioned in previous 
examinations was not appreciated on examination.  

The submitted private outpatient treatment records dated from 
1996 to 2000 show treatment for non-insulin dependent 
diabetes mellitus and onychomycosis of the toes of both feet.  
In a February 1996 report, subjective neuropathy was noted 
and stated to be due either to blood sugar or a history of 
frostbite.  Subsequently, the treatment notes indicate a 
diagnosis of diabetes mellitus with associated peripheral 
neuropathy.  

On VA examination in March 2000, a history of cold injury and 
trenchfoot was noted.  It also was reported that the veteran 
had not required amputation of any of his toes or any portion 
of his feet.  The veteran complained of pain, numbness and 
cold sensitivity of both feet.  He reported severe 
arthralgias of both feet.  He reported that he had been 
treated for extensive onychomycosis of the toes with 
repetitive debridement.  The examiner indicated that the 
veteran had known peripheral neuropathy of both feet with 
decreased sensation of the feet to the lower tibia and added 
that he did not have any history of cancer, phlebitis, 
aneurysm or arteriosclerosis obliterans.  

The VA examiner also indicated that the veteran did not have 
symptoms compatible with Raynaud phenomenon, angioneurotic 
edema or erythremelasia.  The examination of the feet 
revealed thinning of the skin and the presence of rubor over 
the plantar surfaces.  There was bilateral valgus deformity 
of both first metatarsals.  It was noted that the skin of the 
first metatarsal of the right was very red, but no palpable 
edema was present.  It was indicated that the area was tender 
and that the range of motion of the great toe was restricted.  
There was evidence of onychomycosis of all of the nails.  
Rubor was present on the dorsal surfaces of all toes.  
Palpable pulses were 1+ in both distal extremities.  On 
neurosensory testing, there was a dense sensory loss on both 
surfaces of the feet to the area of the lower tibia.  The 
deep tendon reflexes and plantar responses were normal.  The 
diagnosis was that of history of bilateral frozen feet with 
cold injury with cold sensitivity, arthralgia, color changes, 
nail abnormalities and x-ray findings of osteoarthritis.  

In a March 2000 rating action, the RO assigned separate 30 
percent ratings for trenchfoot of the right foot and the left 
foot, effective on January 12, 1998, based on a change in the 
rating criteria.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  The history of 
the veteran's disabilities have been reviewed, but the more 
recent evidence is the most relevant to his claim for an 
increased rating.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected bilateral trenchfoot is currently rated 
under Diagnostic Code 7122 for evaluating cold injury 
residuals.  The Board notes that, during the pendency of the 
veteran's appeal, a revised rating schedule for cold injury 
residuals became effective on January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that, where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant must be applied.  However, if it 
is determined that the new criteria is more favorable, the 
new criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.  

Under the old criteria, in effect prior to January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1996) governed 
ratings for residuals of frozen feet.  Under that code, an 
evaluation of 30 percent was warranted for persistent 
moderate swelling, tenderness, redness, etc. of the feet, 
bilaterally.  The maximum rating of 50 percent under that 
code was warranted only if there was loss of toes or parts, 
with persistent severe symptoms, bilaterally.  

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.  

The modified regulations for cold injury residuals are found 
in 38 C.F.R. §§ 4.104 (1999).  The new criteria for rating 
cold injury residuals became effective on January 12, 1998 
(see 62 Fed.Reg. 65207 (1997)), and there were further minor 
changes to the criteria, effective on August 13, 1998 (see 63 
Fed.Reg. 37778 (1998)).  Under the new criteria for rating 
cold injury residuals, a 30 percent rating is assigned with 
the following in affected parts: arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  

Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104 including 
Diagnostic Code 7122 (1999).  

The Board finds, based on its review of the evidence of 
record, that a rating in excess of 30 percent is not shown to 
have been assignable for the service-connected bilateral 
trenchfoot under the old criteria in effect prior to January 
12, 1998.  As noted, under the former criteria, a 50 percent 
rating was warranted for bilateral frozen feet with loss or 
toes or parts and persistent severe symptoms.  While the 
Board finds that the evidence shows that the veteran has a 
history of severe trenchfoot injury in service, the veteran 
is not shown to have had the loss of any of his toes or parts 
of his toes as the result of his injury suffered during 
service.  Thus, given the rating criteria in effect prior to 
January 12, 1998, an increased rating higher than 30 percent 
for the service-connected bilateral trenchfoot is not for 
application.  

The Board also finds that separate ratings in excess of 30 
percent for each lower extremity are not assignable under the 
provisions of the new criteria of Diagnostic Code 7122, 
effective on January 12, 1998.  In the present case, the 
veteran's feet exhibit onychomycosis of all toenails and 
osteoarthritis of the feet that have been medically 
attributed to his cold weather injury in addition to his 
sensitivity to cold and pain.  This comports with the maximum 
evaluation assigned in accordance with the new criteria of 
Diagnostic Code 7122.  

Under the new criteria, separate evaluations may be assigned 
for amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  However, 
as discussed in this case, there is no evidence of toe 
amputations or squamous cell carcinoma.  

The most recent evidence also shows that the veteran's 
peripheral neuropathy of the feet has been attributed to his 
nonservice-connected diabetes mellitus and, as such, may not 
be considered in rating the service-connected disability.  
See 38 C.F.R. § 4.14 (1999).  

Therefore, the Board concludes that the weight of the 
evidence is against the veteran's claims for an increased 
rating for the service-connected bilateral trench foot.  

The application of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (1999) also is not for consideration in 
this case.  The Board has carefully reviewed the entire 
record in this case; however, the evidence is not shown to be 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).  




ORDER

An increased rating for the service-connected bilateral 
trenchfoot is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

